Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-20-00391-CV

                  IN THE ESTATE OF Shirley L. WIATREK, Deceased

                       From the County Court, Karnes County, Texas
                              Trial Court No. PR-2019-0025
                       Honorable John D. Hutchinson, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED each party to bear their own costs of this appeal.

       SIGNED August 10, 2022.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice